Supreme Court

                                                                          No. 2012-150-Appeal
                                                                          (PC 11-4454)


                   Mena Lupo                        :
                                                     
                        v.                          :
                                                     
    Community Works Rhode Island Inc., et al.       : 
                                              

                                             ORDER


            This case was heard before the Supreme Court at a session in conference pursuant

     to Article I, Rule 12A(3)(b) of the Supreme Court Rules of Appellate Procedure. The

     plaintiff, Mena Lupo, appeals from a Superior Court judgment affirming a decision of the

     Providence Zoning Board of Review which granted both a use and a dimensional

     variance to Community Works Rhode Island, Inc. for the proposed renovation of a house

     on Broadway in Providence.

            This appeal is not properly before the Court. “It is well settled in this jurisdiction

     that there is no right of appeal to the Supreme Court from decisions of the Superior Court

     with respect to zoning appeals.” Northern Trust Co. v. Zoning Board of Review of

     Westerly, 899 A.2d 517, 519 (R.I. 2006) (mem.) (citing AV Realty, LLC v. Smithfield

     Zoning Board of Review, 762 A.2d 803, 803 (R.I. 2000) (mem.); Gabriele v. Rocchio,

     665 A.2d 566, 566 (R.I. 1995)). The “proper procedure to review a judgment of the

     Superior Court on appeal from a decision of a zoning board is by writ of certiorari.” Id.

     (quoting AV Realty, LLC, 762 A.2d at 803). While the plaintiff’s original complaint

     included a request for a declaratory judgment, the basis of the action was an appeal from

     the decision of the zoning board. In Northern Trust, 899 A.2d at 519 n.3, this Court
stated that “plaintiffs should not be permitted, through the addition of a declaratory

judgment count to a statutory zoning appeal, to bypass the statutory mechanism

according to which decisions of the Superior Court on zoning appeals are reviewed by

this Court only on [a] discretionary basis.”

       Accordingly, the plaintiff’s appeal is denied and dismissed.

       Entered as an Order of this Court on this 14th day of December, 2012.

                                                    By Order,



                                                                      /s/

                                                    Clerk